Citation Nr: 1102037	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-19 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a disability of the legs, 
including varicose veins.


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 1988.

This case is before the Board of Veterans' Appeals (BVA or Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, 
which denied the benefit sought on appeal.

When this case was previously before the Board in June 2010, it 
was remanded for additional development.  The case is now before 
the Board for final appellate consideration.


FINDING OF FACT

A disability of the legs, including varicose veins, was initially 
demonstrated nearly two decades after active duty, and there has 
been no demonstration by competent clinical, or competent and 
credible lay, evidence of record that the Veteran's disability of 
the legs, including varicose veins, is related to active service.  


CONCLUSION OF LAW

A disability of the legs, including varicose veins, was not 
incurred or aggravated by active service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In March 2006, the Court of Appeals for Veterans Claims (Court) 
issued its decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously defined 
by the courts, those five elements include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date of the disability.  Upon receipt of an 
application for "service connection," therefore, VA is required 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  This 
includes notice that a disability rating and/or an effective date 
will be assigned if service connection is awarded.

In correspondence dated in March 2006, VA informed the appellant 
of what evidence was required to substantiate his claim, and of 
his and VA's respective duties for obtaining evidence.  The 
correspondence also notified him that a disability rating and 
effective date would be assigned, in the event of award of the 
benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 
U.S.C.A. § 5103 required that VCAA notice be provided prior to an 
initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claim, the timing of the notice complies with the express 
requirements of the law as found by the Court in Pelegrini.  The 
content of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond to 
VA notices.

The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds that the VCAA notice 
requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records, private medical records, and 
the Veteran's statements in support of his claim.  The Board has 
carefully reviewed the statements and concludes that there has 
been no identification of further available evidence not already 
of record.  

The Board observes that VA twice attempted to conduct a VA 
examination in June 2010, but the Veteran failed to report.  
There is no evidence that the Veteran did not receive notice of 
the examinations.  Documentation in the claims file shows that 
the notice letter was sent to his current address, as provided 
and used by VBA.  No mail sent to this address has been returned 
to VA as undeliverable.  There is no clear evidence to rebut the 
presumption that the Board sent the Veteran the notice letter.  
Ashley v. Derwinski, 2 Vet. App. 62 (1992) (there is a 
presumption of regularity of government process that can only be 
rebutted by clear evidence to the contrary).

Because of the Veteran's failure to report for the June 2010 VA 
examinations, VA was unable to obtain potentially favorable 
evidence.  "The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information that 
is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

When a claimant fails to report for an examination scheduled in 
conjunction with an original or reopened compensation claim, the 
claim shall be rated based on the evidence of record.  See 38 
C.F.R. § 3.655 (2010).  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion for the issue on appeal has been met.  38 C.F.R. § 
3.159(c)(4).

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all 
of the evidence in the claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this decision, 
there is no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Board must review the entire 
record, but does not have to discuss each piece of evidence.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  
Therefore, the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Veteran asserts that he now has leg problems, including 
varicose veins, that are related to his active duty.  He has 
provided detailed descriptions of the physical training he did in 
the field while on active duty.  He asserts that he never went to 
sick bay as doing so was ridiculed in his unit.  

The Veteran's service treatment records are negative for 
complaints, symptoms, findings or diagnoses related to the legs.  
The report of the Veteran's separation medical examination 
provides that all pertinent clinical evaluations were normal.  
The report of his separation medical history provides that he 
denied all pertinent complaints.

Because the claimed disability was not seen during service, 
service connection may not be established based on chronicity in 
service or continuity of symptomatology thereafter.  38 C.F.R. § 
3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  

The record is negative for post-service indication of a 
disability of the legs for nearly two decades after the Veteran's 
separation.  A significant lapse in time between service and 
post-service medical treatment may be considered as part of the 
analysis of a service connection claim.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

Private medical records dated in December 2006 noted venous 
reflux from non-functioning venous valves of the legs, 
bilaterally, "resulting in convoluted bulging varicose 
complexes."  Private medical records dated in 2007 reveal that 
the Veteran underwent surgical procedures to remove his varicose 
veins.  In an April 2008 letter, the Veteran's private physician, 
Dr. S, noted that the Veteran had recently undergone a procedure 
to remove varicose veins.  Dr. S. stated the opinion that the 
Veteran's military service was a contributing factor to the 
Veteran's varicose veins.  Dr. S. did not provide a rationale for 
the opinion, and did not indicate whether he had reviewed the 
Veteran's military records.

The Board finds that Dr. S.'s medical opinion is of little 
probative value.  It makes no reference to the Veteran's 
inservice or post-service medical history.  It does not explain 
how the Veteran's military service, or what aspects of it, 
contributed to the Veteran's varicose veins.  It refers to a 
recent medical procedure but makes no reference to current 
physical findings.  It is a bare assertion without any rationale 
or explanation.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(the probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion").  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion include the thoroughness and 
detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (medical opinions as to a nexus may decline in probative 
value where the physician fails to discuss relevant medical 
history).

Moreover, the Board finds that Dr. S.'s opinion is outweighed by 
the Veteran's service treatment records, which are negative for 
complaints, symptoms, findings or diagnoses, including at 
separation.  Dr. S.'s opinion is also outweighed by the Veteran's 
post-service medical records, which are negative for complaints, 
symptoms, findings or diagnoses for nearly two decades after the 
Veteran's separation.  

As noted above, the Veteran failed to report for a VA examination 
to determine the etiology of his current varicose veins.  

The Veteran is competent to report the physical exertions he 
underwent during service.  Since his contentions are consistent 
with the circumstances of his service, such assertions are deemed 
to be credible.  The Veteran is competent to provide testimony 
and statements concerning factual matters of which he has 
firsthand knowledge (i.e., experiencing or observing leg pain 
during or after service).  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, the Veteran is not competent to say that any leg pain 
experienced during service was of a chronic nature to which 
current disability may be attributed, or that any current 
disability of the legs, including varicose veins, is 
etiologically related to his service.  A layperson is generally 
not deemed competent to express an opinion on a matter that 
requires medical knowledge, such as the question of whether a 
chronic disability is currently present or a determination of 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Further, the Board finds that the Veteran's assertions as to 
continuity of symptomatology of leg symptoms since service are 
less than credible.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (noting that contemporaneous evidence has greater 
probative value than history as reported by the veteran).  Again, 
the Board notes that the Veteran specifically denied all 
pertinent problems at the time of his separation from service.  

Further, while the Board acknowledges that the absence of any 
corroborating probative medical evidence supporting the 
assertions, in and of itself, does not render the statements 
incredible, such absence is for consideration in determining 
credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (noting that the absence of contemporaneous 
medical documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does not, 
in and of itself, render the lay testimony incredible).  As noted 
above, Dr. S.'s opinion has very little probative value and does 
not support the Veteran's assertions.  The Veteran's service 
treatment records (containing no evidence of complaints of leg 
pain or varicose veins, and showing that he denied pertinent 
complaints at separation) outweigh the Veteran's contentions.  

In sum, the medical evidence demonstrates that the Veteran is not 
entitled to service connection for a disability of the legs, 
including varicose veins.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a disability of the legs, including 
varicose veins, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


